 

Exhibit 10.1

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

 

THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of June
7, 2011, by and between FLEXSTEEL INDUSTRIES, INC. a Minnesota corporation
(“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

 

RECITALS

 

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of April 14, 2010 as amended from time to time (“Credit Agreement”).

 

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

 

1.           Section 1.1 (a) is hereby amended by deleting “June 30, 2011” as
the last day on which Bank will make advances under the Line of Credit, and by
substituting for said date “June 30, 2012,” with such change to be effective
upon the execution and delivery to Bank of a promissory note dated as of June 7,
2011 (which promissory note shall replace and be deemed the Line of Credit Note
defined in and made pursuant to the Credit Agreement) and all other contracts,
instruments and documents required by Bank to evidence such change.

 

2.           Section 1.1 (b) is hereby deleted in its entirety, and the
following substituted therefor:

 

                “(b)         Letter of Credit Subfeature.  As a subfeature under
the Line of Credit, Bank agrees from time to time during the term thereof to
issue or cause an affiliate to issue standby letters of credit for the account
of Borrower (each, a “Letter of Credit” and collectively, “Letters of Credit”);
provided however, that the aggregate undrawn amount of all outstanding Letters
of Credit shall not at any time exceed Five Million Dollars ($5,000,000.00). 
The form and substance of each Letter of Credit shall be subject to approval by
Bank, in its sole discretion.  No Letter of Credit shall have an expiration date
more than 365 days beyond the maturity date of the Line of Credit.  The undrawn
amount of all Letters of Credit shall be reserved under the Line of Credit and
shall not be available for borrowings thereunder.  Each Letter of Credit shall
be subject to the additional terms and conditions of the Letter of Credit
agreements, applications and any related documents required by Bank in
connection with the issuance thereof.  Each drawing paid under a Letter of
Credit shall be deemed an advance under the Line of Credit and shall be repaid
by Borrower in accordance with the terms and conditions of this Agreement
applicable to such advances; provided however, that if advances under the Line
of Credit are not available, for any reason, at the time any drawing is paid,
then Borrower shall immediately pay to Bank the full amount drawn, together with
interest thereon from the date such drawing is paid to the date such amount is
fully repaid by Borrower, at the rate of interest applicable to advances under
the Line of Credit.  In such event Borrower agrees that Bank, in its sole
discretion, may debit any account maintained by Borrower with Bank for the
amount of any such drawing.”

 

 

 

-1-

 

--------------------------------------------------------------------------------

 

 

 

3.           Section 1.3 is hereby deleted in its entirety, and the following
substituted therefor:

 

                “ SECTION 1.3.   COLLECTION OF PAYMENTS.  Borrower authorizes
Bank to collect all principal, interest and fees due under each credit subject
hereto by charging Borrower’s deposit account number ______________ with Bank,
or any other deposit account maintained by Borrower with Bank, for the full
amount thereof.  Should there be insufficient funds in any such deposit account
to pay all such sums when due, the full amount of such deficiency shall be
immediately due and payable by Borrower.”

 

4.           Section 5.2 is hereby deleted in its entirety, and the following
substituted therefor:

 

                “ SECTION 5.2.   CAPITAL EXPENDITURES.  Make any additional
investment in fixed assets in the fiscal year 2012, ending June 30, 2012, in
excess of an aggregate of $20,000,000.00, and in the any fiscal year thereafter,
in excess of an aggregate of $10,000,000.00.”

 

5.           Section 5.3 is hereby deleted in its entirety, and the following
substituted therefor:

 

                “ SECTION 5.3.   OTHER INDEBTEDNESS.  Create, incur, assume or
permit to exist any indebtedness or liabilities resulting from borrowings, loans
or advances, whether secured or unsecured, matured or unmatured, liquidated or
unliquidated, joint or several, except (a) the liabilities of Borrower to Bank,
(b) any other liabilities of Borrower existing as of, and disclosed to Bank
prior to, the date hereof, and (c) any obligations to American Trust and Savings
Bank not to exceed $8,000,000.00.”

 

6.           Except as specifically provided herein, all terms and conditions of
the Credit Agreement remain in full force and effect, without waiver or
modification.  All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment.  This Amendment and the Credit Agreement
shall be read together, as one document.

 

7.           Borrower hereby remakes all representations and warranties
contained in the Credit Agreement and reaffirms all covenants set forth
therein.  Borrower further certifies that as of the date of this Amendment there
exists no Event of Default as defined in the Credit Agreement, nor any
condition, act or event which with the giving of notice or the passage of time
or both would constitute any such Event of Default.

 

 

-2-

 

--------------------------------------------------------------------------------

 

 

8.           Borrower acknowledges receipt of a copy of this Amendment signed by
the parties hereto.

 

IMPORTANT:  READ BEFORE SIGNING.  THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE.  NO OTHER TERMS
OR ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY
ENFORCED.  YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN
AGREEMENT.  THIS NOTICE ALSO APPLIES TO ANY OTHER CREDIT AGREEMENTS NOW IN
EFFECT BETWEEN YOU AND THIS LENDER.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

FLEXSTEEL INDUSTRIES, INC.

 

WELLS FARGO BANK,
  NATIONAL ASSOCIATION

 

 

 

 

 

By: 

/s/ Timothy E. Hall

 

By: 

/s/ James J. Hilgenberg

 

Timothy E. Hall, Sr. VP Finance,
CFO, Secretary, Treasurer

 

 

James J. Hilgenberg,
Relationship Manager

 

 

 

 

 

 

 

 

 

 

 

-3-

 

--------------------------------------------------------------------------------